Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-3,8,9,14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2017/0129401) in view of Tsuda (US 2011/0006914) and Dwyer et al. (US 5,708,425).
Matsuoka discloses a roadside device for communication to a vehicle comprising a roadside sensor (camera, par. 61) for detecting road situation, transmitter that transmits road situation information (par. 63), except for specifically stating that a recognizer recognizes traffic object for conversion into traffic object information, or that displacement of vehicle traffic object is recognized as vehicle movement .
Tsuda teaches desirability of using a roadside detector 113 to capture road images, and a recognizer (image processor, par. 71) to detect presence of a vehicle in the detected image in order to transmit information about the detected image to a vehicle (par. 72).
Dwyer teaches recognizing vehicle displacement as movement between a first position 28a and a second position 28b in order to trigger image detection device and calculate vehicle speed (abstract, claims 1-6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention  to use an image recognizer as suggested by Tsuda and a vehicle displacement determination system as suggested by Dwyer, in conjunction with an image detector as disclosed by Matsuoka, in order that a sensor would have been able to only transmit information concerning detected objects in the camera images, so that drivers would have only received object warnings when desired, and so that more comprehensive information could have been detected, such as vehicle position and speed.
Regarding claim 2, Matsuoka detects object position and displacement (par. 21, position and speed).
Regarding claim 3, Matsuoka detects vehicle presence (par. 5).
Regarding claim 5, Matsuoka detects vehicle displacement (par. 21).
Regarding claim 8, Matsuoka teaches vehicle having wireless receiver 12 for receiving detected object information (par. 49) and presentation unit 31 (par. 53).  Since Matsuoka teaches navigation device 20 at vehicle receiving externally transmitted detected object information for display on HUD 31, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use data storage to store the transmitted external information, so that the transmitted data could have been processed for display on HUD 31 (pars. 52,53).  Matsuoka additionally teaches use of plural camera sensors providing first and second stereotype information (pars. 21,61).
Regarding claim 9, Matsuoka teaches that HUD 31 presents display on vehicle windshield (par. 53).
Claim 14 is rejected for the same reasons as set forth above with regard to claims 1 and 8.
2.	Claim  4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2017/0129401) in view of Tsuda (US 2011/0006914), Dwyer et al.  and Borton et al. (US 2015/0279209).
Matsuoka, Dwyer and Tsuda disclose a vehicle detection and transmission system as set forth above with regard to claim 1, except for particularly stating that vehicle detection is performed using detection of vehicle sound from a roadside microphone.
Borton teaches desirability of detecting vehicle presence on a road using roadside microphone 120 (par. 34).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use a microphone to detect vehicle presence as suggested by Borton in conjunction with a vehicle detection system as disclosed by Matsuoka, Dwyer and Tsuda, in order to allow vehicles to be accurately detected even if low visibility conditions hindered detection using imaging devices.
3.	Claim  10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2017/0129401) in view of Tsuda (US 2011/0006914), Dwyer et al.  and Nasser et al. (US 2019/0179010).
Matsuoka , Dwyer and Tsuda disclose a vehicle detection and transmission system as set forth above with regard to claim 8, except for particularly stating that roadway obstacle information is presented on a vehicle side view mirror.
Nasser teaches desirability of displaying detected roadway obstacle information on a vehicle side view mirror (par. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to display roadway obstacle information on a vehicle side view mirror as suggested by Nasser in conjunction with obstacle detection system as disclosed by Matsuoka, Dwyer and Tsuda, in order that information could have been easily viewable by a driver who would typically check side mirrors on a regular basis.
4.	Claims  11,13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuoka et al. (US 2017/0129401) in view of Tsuda (US 2011/0006914), Dwyer et al.  and Patil et al. (US 2018/0053413).
Matsuoka , Dwyer aand Tsuda disclose a vehicle detection and transmission system as set forth above with regard to claim 8, except for particularly stating that vehicle receives a sound signal and presents a synthetic sound corresponding to the sound source.
Patil teaches desirability in a vehicle detection system of detecting sound from a nearby vehicle and reproducing a virtual sound representative of the detected sound as an in vehicle alert (par. 43, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide virtual sound of detected vehicle as an alert as suggested by Patil, in conjunction with a vehicle detection system as disclosed by Matsuoka, Dwyer and Tsuda, in order to provide specific sound types for specific vehicles to allow a driver to more easily recognize what type of vehicle was detected.
Regarding claim 13, Matsuoka receives vehicle displacement information  and presents data based on the information (pars. 21,53).
5.	Claims 6,7 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	Regarding remarks filed with the response on 6-3-22, arguments are moot in view of the newly cited Dwyer reference.
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Tuesday from 6 am to 3 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRENT SWARTHOUT/Primary Examiner, Art Unit 2689